In an action to recover a balance owing on a contract, defendant appeals from an order of the Supreme Court, Kings County, entered January 10, 1973, which resettled a judgment of said court in favor of plaintiffs, upon the granting of their motion for summary judgment. Order reversed, without costs; original judgment vacated; plaintiffs’ motion for summary judgment denied; and defendant’s motion for resettlement dismissed as academic. In our opinion, there are issues of fact in this case, arising out of the construction of the contract here involved, and therefore the granting of summary judgment is precluded. Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.